DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-11 and 20 are objected to because of the following informalities:
Regarding claim 9, the limitation “representing the reaction of the tissue to the treatment while the user contracts muscles around the vibrating device” should read “representing the reaction of the tissue to the treatment device while the user contracts muscles around the vibrating device”. There is no ‘treatment’ defined in the previous claim and thus it appears Applicant is intending to refer to the treatment device.
Regarding claim 20, the limitation “wherein external device” should read “wherein the device”, or similar phrasing. It appears applicant intends to refer to the ‘device’, as defined in claim 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegel (U.S Publication No. 2015/0196802 A1).
	Regarding claim 8, Siegel discloses a method comprising: activating a sensor (sensor 60, see Fig. 4 and Paragraph 0047; If the force sensor is actively registering applied forces, then it is already activated) and that is within a treatment device (see Fig. 1 and Paragraph 0046, the force sensor is disposed within the treatment device) while the treatment device is in contact with tissue of a body cavity (see Paragraph 0080 and Fig. 6, the sensor(s) are active and record the contact forces of the surrounding musculature of the body cavity); collecting sensor data representing a reaction of the tissue to the treatment device (see Paragraph 0133 and Fig. 6, forces from contraction on the device are obtained by the treatment device; also see Paragraph 0075-0076, forces may still be obtained from the forces applied to the device during relaxation); and using the sensor data to determine a parameter of the tissue (see Paragraph 0080 and 0103, the sensor data is used to determine a pressure profile of the muscles during contraction).
Regarding claim 9, the method of Siegel discloses the method of claim 8.
Siegel further discloses instructing a user to contract muscles around the device (see Paragraph 0091, vibration or haptic feedback may instruct a patient to perform a pelvic muscle contraction; also see Paragraph 0133, a vibration may prompt the user to perform contractions, or a game may prompt the user to contract); collecting sensor data representing the reaction of the tissue to the treatment device while the user contracts muscles around the vibrating device (see Paragraph 0080 and Fig. 6; also see Fig. 14a); and using the sensor data to determine a further parameter of the tissue (Examiner notes that a further parameter may simply be a subsequent force exerted by the tissue during a contraction after an initial contraction; see Paragraph 0075 or 0150, the device may continually monitor the forces and thus the pelvic muscle strength over time).
Regarding claim 12, the method of Siegel discloses the method of claim 8.
Siegel further discloses instructing a user to be in a relaxed state while collecting the sensor data. (Paragraph 0075-0076, a baseline pressure or force profile can be recorded and can include the latent, i.e relaxed, force exerted by the pelvic floor muscles; also see Paragraph 0076, the baseline .
Claims 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohrer (U.S Publication No. 2017/0014624 A1).
Regarding claim 13, Rohrer a device (receiving device, see Fig. 1 and Paragraph 0038) configured to communicate with a treatment device (see Paragraph 0040, the receiving device 30 may send control signals wirelessly to stimulator device 22 to control the therapy; Receiving device 30 may receive physiological data from sensing element 28), the device comprising: an interface configured to receive subjective information (display 32; also see Paragraph 0048, the user may input subjective information); a receiver configured to receive objective data from the treatment device (see Paragraph 0040, the receiving device 30 may receive physiological data from the sensing element 28; also see Paragraph 0037, such physiological data may include electrical activity or biological changes); a processor (processor 40, see Paragraph 0047 and Fig. 3) implementing a decision matrix configured to use at least the subjective information and the objective data to select treatment settings for the treatment device (see Paragraph 0047 and Fig. 4, and Fig. 9 and Paragraph 0058, the objective electrode placement and stimulation levels and the subjective patient ratings/responses may be used by the doctor in determining the best course of therapy); and a transmitter configured to communicate the treatment settings to the treatment device (see Paragraph 0040, the receiving device may send control signals to control the provided therapy to the stimulator; Since they communicate wirelessly, the receiving device must have a transmitter).
Regarding claim 16, the device of Rohrer discloses the device of claim 13.
Rohrer further discloses wherein the decision matrix is further configured to use at least one of subjective information and objective data provided by a third party (see Paragraph 0058 and Fig. the decision making in determining the prescribed treatment includes a clinician, a third party, using objective criteria, such as best efficacy measurement or lowest amplitude that meets a efficacy threshold to select a treatment therapy; also see Paragraph 0049, where the clinician may manage the number of electrode configurations that are tested, change the degree of amplitude incrementing, etc.; also see Paragraph 0064).
Regarding claim 17, the device of Rohrer discloses the device of claim 13.
Rohrer further teaches wherein the subjective information is solicited from a user using a series of questions (see Fig. 5A-B, and 8A-C, the subjective information may be solicited from the user using a series of questions that the user may input in to the device).
Regarding claim 18, the device of Rohrer discloses the device of claim 13.
Rohrer further teaches wherein the subjective information and the objective data are each given a respective weight in the decision matrix (see Fig. 9 and Paragraph 0058, the subjective patient ratings and the stimulation level and electrode placement may be considered by the clinician in determining the best treatment therapy; Furthermore see Fig. 4, where the subjective feedback is given a weight which informs the maximum stimulation to be applied for that treatment).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Courtion (U.S Publication No. 2017/0095398 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Courtion (U.S Publication No. 2017/0095398 A1) in view of Leivseth (U.S Publication No. 2017/0273860 A1).
Regarding claim 1, Courtion discloses a device (device 100, see Fig. 1C and Paragraph 0044) comprising: a semi-rigid shell forming an external surface (see  Fig. 1C, portions of 175/170/155; also see Paragraph 0047, the shell may be made of high-durometer silicone and has very slight deformability in structure), at least part of the shell adapted to contact tissue of a body cavity (see Claim 1 and Paragraph 0047), the shell comprising: a treatment band formed around a circumference of the shell (window 170 and areas 160 and 165, see Fig. 1C; also see Paragraph 0046, portion 170 is explicitly said to form the treatment window), a first portion forming a rounded end of the device that is distal to the treatment band (insertable end 175, see Fig. 1C and Paragraph 0044), and a second portion formed around the circumference of the shell and located proximal to the treatment band (handle or end 155, see Fig. 1C and Paragraph 0044); a sensor (sensors of portions 160 and 165, see Paragraph 0044) configured to provide sensor data upon contact with the tissue (also see Paragraphs 0056 and 0089, the sensors can measure temperature of the mucosal tissue and detect contact; also see Paragraph 0097, contact of tissue may be detected with sensors); and a processor (processor 370, see Fig. 3 and Paragraphs 0093-0094) configured to receive the sensor data and to use the sensor data to produce parameters of the tissue (see Paragraph 0055 and 0089, the temperature of the human mucosa is monitored by the sensors; also see Paragraph 0094, the processor receives and processes the electronic data signals from memory 360 and the other components of the device and thus the processor uses the sensor data to determine/monitor the vaginal mucosa temperature and tissue contact).
Alternatively, Courtion is silent regarding a sensor configured to provide sensor data upon contact with the tissue; and a processor configured to receive the sensor data and to use the sensor data to produce parameters of the tissue.
Leivseth teaches an apparatus for determining pelvic floor tissue parameters with a sensor (accelerometer 130, see Fig. 1 and Paragraph 0034) configured to provide sensor data upon contact with the tissue (see Paragraph 0020-0021, after provided oscillation, the accelerometer may measure a response from the musculature, which may indicate a force or elasticity of the various muscle groups in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Courtion to have provided sensor data upon contact with a tissue, and for the processor to receive and use the sensor data to produce viscoelastic parameters of the tissue, such as that taught by Leivseth, in order to determine the strength of the surrounding orifice musculature (see Paragraph 0007 and 0011).
Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Courtion (U.S Publication No. 2017/0095398 A1) in view of Leivseth (U.S Publication No. 2017/0273860 A1), as applied to claim 1.
Regarding claim 2, the modified device of Courtion discloses the device of claim 1.
Leivseth further teaches a receiver configured to receive data from an external device and a transmitter configured to transmit data to the external device (see Paragraph 0046-0047, the computer may control the oscillation by sending signals to the device, and the accelerometer signals may be sent to an external computer; Further, see Paragraph 0048, where the signals may be transferred wirelessly; Thus, both the apparatus 100 and the external computer 200 must have a receiver and a transmitter to transmit such signals).
Regarding claim 5, the modified device of Courtion discloses the device of claim 1.
Courtion further discloses comprising a device memory (memory 360, see Paragraph 0083) and wherein the device memory may store treatment and therapy related instructions and values (see Paragraph 0072, 0082).
Courtion is silent regarding wherein the device memory stores the parameters of the tissue to transmit to an external device.
Leivseth teaches wherein the device transmits the parameters of the tissue to an external device (see Paragraph 0047) and further wherein the signals may be sent wirelessly (Paragraph 0048).

Regarding claim 6, the modified device of Courtion discloses the device of claim 1.
Leivseth further teaches wherein the processor is configured to receive instructions from an external device (see Paragraph 0046 and Fig. 5, an external computer may control oscillation of the apparatus; also see Paragraph 0019).
Regarding claim 7, the modified device of Courtion discloses the device of claim 6.
Leivseth further teaches wherein the instructions comprise at least one of: a treatment vibration frequency (see Paragraph 0057, the external device determines a frequency or amplitude for the oscillator 120 and may use the results to set new initial values).
Courtion further discloses wherein the processor causes the vibration mechanism to vibrate at the treatment vibration frequency during a treatment (see Paragraph 0094, the processor loads and executes the instructions stored in memory; also see Paragraph 0087, the instructions may induce a vibration at a specific frequency).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Courtion (U.S Publication No. 2017/0095398 A1) in view of Leivseth (U.S Publication No. 2017/0273860 A1), as applied to claim 1, in further view of Siegel (U.S Publication No. 2015/0196802 A1).
Regarding claim 3, the modified device of Courtion discloses the device of claim 1.
Leivseth further teaches wherein the processor is configured to produce a viscous response and an elastic response (Examiner is reading the processor ‘producing’ a viscous/elastic/plastic response as the processor determining a viscous/elastic/plastic parameter from the tissue, rather than the processor inducing such a response in the tissue, as seems intended from Paragraph 0044 of Applicant’s specification; see Paragraphs 0007-0011 and 0021-0022, the processor may determine an elasticity, or a phase delay from the musculature which indicates if the tissue acts more like a viscous material or an elastic material).

Siegel teaches wherein the processor is configured to produce a plastic response of the tissue from the sensor data (Examiner is reading plastic response as a resting resistance or tension of the tissue in a distended position; see Paragraph 0075-0076, the ‘relaxed’ pressure or force exerted by the musculature on the force sensors can determine a baseline or latent measure of muscle tone, and thus a plastic response from the tissue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Courtion to have included measuring/producing a plastic response of the tissue from the sensor data, such as that taught by Siegel, in order to determine a reference point to train a user to strengthen or relax the contracting muscles (Paragraph 0075-0076, the user can increase muscle tone or learn to relax to help reduce pain from spasmic/chronic contraction).
Regarding claim 4, the modified device of Courtion discloses the device of claim 1.
Courtion is silent regarding a plurality of force-sensing elements around the shell.
Siegel teaches wherein the sensor comprises a plurality of force-sensing elements around the shell (see Paragraph 0064-0066, the force sensing elements may be distributed along the length of the shell).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Courtion to have included a plurality of force-sensing elements around the shell, such as that taught by Siegel, in order to determine a force or pressure profile of the musculature contacting the shell and to evaluate training of said muscles (see Paragraph 0065).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel (U.S Publication No. 2015/0196802 A1), as applied to claims 8-9, in further view of Rohrer (U.S Publication No. 2017/0014624 A1).
Regarding claim 10, the method of Siegel discloses the method of claim 9.
Siegel is silent regarding applying the determined parameters to a decision matrix, wherein the decision matrix determines treatment settings to be applied to the tissue by the treatment device.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Siegel to have included applying determined parameters to a decision matrix to determine treatment settings, such as that taught by Rohrer, in order to adjust the therapy delivered to be most efficacious for the patient (Paragraph 0058).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel (U.S Publication No. 2015/0196802 A1) in view of Rohrer (U.S Publication No. 2017/0014624 A1), as applied to claim 10, in further view of Courtion (U.S Publication No. 2017/0095398 A1).
Regarding claim 11, the modified method of Siegel discloses the method of claim 10.
Siegel is silent regarding storing the treatment settings in a memory of the treatment device such that the treatment settings are automatically used by the treatment device during a next treatment.
Courtion teaches storing the treatment settings in a memory of the treatment device such that the treatment settings are automatically used by the treatment device during a next treatment (see Paragraph 0093, memory 360 of the treatment device may store settings and default settings for the treatment modules, dictated by a protocol for treatment and therapy; The treatment settings include settings for vibration, temperature, light, duration; also see Paragraph 0007 and 0098, the settings can be used automatically by the device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Siegel to have included storing treatment settings in memory of the treatment device for automatic use during the next treatment, such as that taught by .
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (U.S Publication No. 2015/0196802 A1) in view of Rohrer (U.S Publication No. 2017/0014624 A1).
Regarding claim 13, Siegel discloses a device (software component 20, see Fig. 1; also see Paragraph 0047, the software component may be on a smartphone 95) configured to communicate with a treatment device (hardware component 10, see Fig. 1 and Paragraph 0046), the device comprising: an interface (user interface S103, see Paragraph 0133 and Figs. 14A-E, the user may interact with the signals provided to the phone; also see Fig. 1; also see Fig. 1, smartphone 95) configured to receive subjective information (smartphone 95 is capable of receiving subjective information through user input on the touch screen, and is therefore configured to receive subjective information); a receiver configured to receive objective data from the treatment device (see Paragraph 0047 and 0131, the hardware device may send signals to an external device which may be a smartphone; The signals may be sent wirelessly via Bluetooth and thus the phone must have a receiver); and a transmitter configured to communicate the treatment settings to the treatment device (see Paragraph 0131, the smartphone may send signals to the hardware component and thus includes a transmitter and is configured to communicate treatment settings to the device; also see Paragraph 0133, the user interface program may allow the user to control and modify the actuator vibration, sensor sensitivity, which can be part of the exercise regime/treatment settings)
Siegel is silent regarding a processor implementing a decision matrix configured to use at least the subjective information and the objective data to select treatment settings for the treatment device.
Rohrer teaches a device (receiving device 30, see Paragraph 0040) for providing stimulation to treat the pelvic muscles (Paragraph 0034), wherein the device includes a processor (40, see Fig. 3) implementing a decision matrix configured to use at least subjective information (see Paragraph 0047-0048 and Figs. 4 and 5A-B, the processor may follow a decision tree/decision matrix and uses subjective responses from the patient such as if they feel the applied stimulation and if it is tolerable) and objective data to select treatment settings for the treatment device (see Fig. 4, objective data such as the stimulation amplitude delivered to the patient is used to increment the amplitude and adjust the maximum 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Siegel to have included implementing a decision matrix configured to use subjective data from the patient and objective data provided by the force sensors to select treatment settings, such as that taught by Rohrer, in order to adjust the therapy delivered to be most efficacious for the patient (Paragraph 0058).
Regarding claim 14, the modified device of Siegel discloses the device of claim 13.
Siegel further discloses wherein the objective data comprises tissue parameters determined from sensor data generated by a sensor of the treatment device (see Paragraph 0080, the treatment device measures the force exerted by the surrounding tissue from the pressure sensors such as 60A-C; also see Paragraph 0103; The forces generated by the tissues may be measured during an exercise or treatment protocol).
Regarding claim 15, the modified device of Siegel discloses the device of claim 14.
Siegel teaches wherein the tissue parameters include at least one of a plastic response of the tissue (Examiner is reading plastic response as a resting resistance or tension of the tissue in a distended position; see Paragraph 0075-0076, the ‘relaxed’ pressure or force exerted by the musculature on the force sensors can determine a baseline or latent measure of muscle tone, and thus a plastic response from the tissue, which can inform the treatment therapy to improve from the baseline).
Regarding claim 16, the modified device of Siegel discloses the device of claim 13.
Rohrer further teaches wherein the decision matrix is further configured to use at least one of subjective information and objective data provided by a third party (see Paragraph 0058 and Fig. the decision making in determining the prescribed treatment includes a clinician, a third party, using objective criteria, such as best efficacy measurement or lowest amplitude that meets a efficacy threshold to select a treatment therapy).
Regarding claim 17, the modified device of Siegel discloses the device of claim 13.

Regarding claim 18, the device of Siegel discloses the device of claim 13.
Rohrer further teaches wherein the subjective information and the objective data are each given a respective weight in the decision matrix (see Fig. 9 and Paragraph 0058, the subjective patient ratings and the stimulation level and electrode placement may be considered by the clinician in determining the best treatment therapy; Furthermore see Fig. 4, where the subjective feedback is given a weight which informs the maximum stimulation to be applied for that treatment).
Regarding claim 19, the device of Siegel discloses the device of claim 14.
Siegel further discloses wherein the processor generates a plot of the objective data on the user interface of the device (see Paragraph 0133, the program of the smartphone may include a “live feed” of pelvic muscle contraction forces over time for the user to visualize their efforts, and thus plots the objective data).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel (U.S Publication No. 2015/0196802 A1) in view of Rohrer (U.S Publication No. 2017/0014624 A1), as applied to claim 13, in further view of Iglesias (U.S Publication No. 2016/0346610 A1).
Regarding claim 20, the device of Siegel discloses the device of claim 13.
Siegel is silent regarding wherein the device communicates with at least one server (see Paragraph 0010).
Iglesias teaches a device for detecting contractions of pelvic muscles, wherein the device communicates with at least one server (see Paragraph 0037, a user interface device 150 may communicate with a web-located central database and may transmit the stored session data to the server).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Siegel to have included a server in communication with the device, such as that taught by Iglesias, in order to upload the session or treatment data to be viewed by the patient, healthcare providers, etc. (see Paragraph 0010).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180185641 A1 to Peled - pelvic exercise monitor with patient interface to receive data about the sensor data.
US 20060036188 A1 to Hoffman - pelvic vibration therapy device wherein the vibration feedback is proportional to the applied force on the device.
US 20150032032 A1 to Egorov - pelvic floor muscle assessment device, wherein sensor determines elasticity and biomechanical properties of the pelvic floor muscles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785